EXHIBIT 10.45
 
AMENDMENT #2 TO THE
CLINICAL TRIAL AGREEMENT BETWEEN
VION PHARMACEUTICALS, INC. AND THE
DIVISION OF CANCER TREATMENT AND DIAGNOSIS, NCI
DATED JANUARY 8, 2008
 
The purpose of this Amendment #2, effective as of the last date signed below
(“Effective Date”), is to change certain terms of the above referenced Clinical
Trials Agreement (“CTA”). These changes are reflected below and except for these
changes and those of any previous Amendments, all other provisions of the
original CTA remain in full force and effect. Two originals of this Amendment #2
are provided for execution; one is to remain with the National Cancer Institute
and one is to remain with Vion Pharmaceuticals, Inc.
 
1. The term of the CTA is extended for three (3) years such that the CTA will
expire on January 9, 2011.
 
2. Article 3, “INDs” is hereby amended by adding the following paragraph to the
end of Article 3:
 
CTEP/DCTD utilizes contract services for assistance in the distribution of IND
amendments for DCTD-sponsored clinical trials. Collaborator will be responsible
for the costs associated with the receipt of a copy of all IND amendments.
Collaborator will be invoiced directly by the contractor for the costs
associated with preparing, submitting, and distributing copies of IND
amendments.
 
3. Article 6, “Drug Information and Supply” is hereby amended to add the
following paragraph to the end of Article 6:
 
CTEP/DCTD utilizes contract services for assistance in the distribution of IBs
for DCTD-sponsored clinical trials. Collaborator will be responsible for the
costs associated with providing copies of the IBs to NCI registered
investigators participating in clinical trials which are part of this CTA.
Collaborator will be invoiced directly by the contractor for the costs
associated with IB distribution.
 
SIGNATURES APPEAR ON THE NEXT PAGE


92



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED TO:
 

     
For the National Cancer Institute:
         
/s/  James Doroshow
  December 14, 2007

 

James Doroshow, M.D. 
  Date
Director, Division of Cancer Treatment and Diagnosis
   


 
Address correspondence related to this Amendment to:
Sherry Ansher, Ph.D.
Cancer Therapy Evaluation Program
National Cancer Institute
6130 Executive Blvd., Suite 7111
Rockville, MD 20852
 

     
For Vion Pharmaceuticals, Inc.:
         
/s/  Ann Cahill
  January 8, 2008

 

(name)          Ann Cahill
  Date
(title)           VP, Clinical Development
   


 
Address correspondence related to this Amendment #2 to:
 
Address          Ann Cahill, VP, Clinical Development
 
Address          Vion Pharmaceuticals, Inc.
 
Address          Four Science Park
 
Address          New Haven, CT 06511


93